Opinion by
Judge Hargis:
Drane’s administrator brought suit against Alexander for balance of a note secured by mortgage on four town lots numbered 58, 59, 62 and 63, situated in Scottsville, seeking judgment for the debt and the foreclosure of the mortgage to secure its payment. Pending the litigation the appellants appeared and by petition set up claim to the lots as the heirs of Wills, Fibel having purchased the interests of his coappellants while Alexander was in possession of the lots. Alexander responded to their claim, pleading more than fifteen years adverse possession upon a claim of right, and that the purchases of Fibel where champertous. These allegations of Alexander were controverted by the appellants and upon the hearing the court dismissed their suit, from which they have appealed.
The only question presented by the record is whether Alexanders possession was adverse and under his own claim. He took possession with the avowed purpose of perfecting the title by lapse of time, and although he had no right, he made pretense of right, and occupied the lots adversely, building on and improving them, for eighteen or nineteen years. At any time during that period his attitude and occupancy were such as to authorize the appellants or their ancestor td have brought an action against him, and had they done so before limitation ran a recovery would have been the consequence. This *300fact shows, according to Moss v. Scott, 2 Dana (Ky.) 271, that his possession was adverse, and it being for more than fifteen years before suit the plea of limitation must prevail.

J. J. Gatewood, for appellants.

The judgment is affirmed.